Per Curiam.
It appearing that upon the petition filed herein an order was issued directing said Willis G. McGrady to answer the accusation contained in said petition at the opening of court on the third Monday following the service of the order with a copy of the petition on him; and it also appearing that such order and copy of the peti*297tion was personally served ion said Willis G. McGrady on December 30, 1922,
Now on January 15, 1923, at the opening of court, being tbe third Monday after such service, the cause was called, and Mr. V. O. Pidgeon, the petitioner, appeared and offered in evidence a certified copy of the conviction of said Willis G. McGrady of the crime of grand larceny in the first degree entered in the district court of Hubbard county, Minnesota, on the twenty-third day of May, 1922, which evidence was duly received. No appearance was made by or in behalf of Willis G. McGrady.
It Is Therefore Ordered that judgment be entered disbarring said Willis G. McGrady from practicing as an attorney in the courts of this state and that his name be stricken from the roll of attorneys.